Exhibit 10.2

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment” or “Fourth
Amendment”) is made and entered into by and between Minneapolis 225 Holdings,
LLC, a Delaware limited liability company (“Landlord”) and Capella Education
Company, a Minnesota corporation (“Tenant”), as of the 25th day of June, 2010
(the “Fourth Amendment Effective Date”).

RECITALS

A. Landlord and Tenant are parties to that certain Office Lease dated as of
February 23, 2004 (the “Original Lease”) by and between Tenant, as tenant and
Landlord’s predecessor-in-interest, 601 Second Avenue Limited Partnership, as
landlord, which was amended by First Amendment to Lease dated as of May 16,
2006, Second Amendment to Lease dated as of March 17, 2008 (“Second Amendment”)
and Third Amendment to Lease dated as of June 10, 2009 (as so amended, the
“Existing Lease” and as further amended by this Amendment, the “Lease”).

B. The parties have agreed to amend the Lease as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Application of Lease Terms. Except to the extent inconsistent with this
Amendment and except to the extent that the terms of this Amendment specifically
address a topic, the terms and conditions of the Existing Lease shall apply.
Those capitalized terms used and not defined herein shall have the meanings
given to them under the Existing Lease.

 

2. Reference Subjects. (a) The following definitions are hereby added to
Section 1 of the Lease:

“Amendment Brokers” means CB Richard Ellis and TEGRA Group (“Tegra”).

“Fourth Amendment Applicable Improvement Allowance” means (i) Twenty-Four and
36/100 Dollars ($24.36) per square foot of Rentable Area of the Fourth Floor
Expansion Space and (ii) Nineteen and 74/100 Dollars ($19.74) per square foot of
Rentable Area of the Twelfth Floor Expansion Space.

“Fourth Amendment Applicable Improvement Allowance Expiration Date” means
(i) June 1, 2011, with respect to the Fourth Amendment Applicable Improvement
Allowance for the Fourth Floor Expansion Space and (ii) June 1, 2012, with
respect to the Fourth Amendment Applicable Improvement Allowance for the Twelfth
Floor Expansion Space.



--------------------------------------------------------------------------------

“Fourth Amendment Expansion Space” means (i) the Fourth Floor Expansion Space,
or (ii) the Twelfth Floor Expansion Space.

“Fourth Amendment Expansion Spaces” means the Fourth Floor Expansion Space and
the Twelfth Floor Expansion Space.

“Fourth Amendment Expansion Space Delivery Date” means (i) the Fourth Floor
Expansion Space Delivery Date with respect to the Fourth Floor Expansion Space
and (ii) the Twelfth Floor Expansion Space Delivery Date with respect to the
Twelfth Floor Expansion Space.

“Fourth Amendment Expansion Space Rent Commencement Date” means (i) the Fourth
Floor Expansion Space Rent Commencement Date or (ii) the Twelfth Floor Expansion
Space Rent Commencement Date.

“Fourth Expansion Space Occupancy Date” means April 1, 2010.

“Fourth Floor Expansion Space” means the approximately 29,394 square feet of
Rentable Area which is located on the 4th Floor of the Tower and which is
depicted on Exhibit V-1 that is attached to this Amendment.

“Fourth Floor Expansion Space Delivery Date” means August 1, 2010.

“Fourth Floor Expansion Space Rent Commencement Date” means the date that is one
(1) month after the earlier of (i) December 1, 2010 and (ii) that date that
Tenant occupies any portion of the Fourth Floor Expansion Space for the conduct
of Tenant’s business.

“Interim Occupancy Charge” means an amount, to be paid by Tenant to Landlord as
a partial operating expense and tax reimbursement with respect to the Fourth
Expansion Space, equal to $9,741.60 per month for each of April, 2010 and May,
2010 and $29,520 per month for each of June, 2010, July, 2010, August, 2010 and
September, 2010.

“Twelfth Floor Expansion Space” means the approximately 55,020 square feet of
Rentable Area on the 12th floor of the Project, which is comprised of 26,923
square feet of Rentable Area located on the 12th floor of the Tower and 28,097
square feet of Rentable Area located on the 12th floor of the Building, and
which is depicted on Exhibit V-2 that is attached to this Amendment.

“Twelfth Floor Expansion Space Delivery Date” means August 1, 2011.

“Twelfth Floor Expansion Space Rent Commencement Date” means April 1, 2012.

In addition, the following definitions already included in Section 1 of the
Lease are hereby amended and restated to read as follows:

“Existing Premises” means the 396,771 square feet of Rentable Area (including
the Rentable Area of the Fourth Expansion Space, as defined in the Second
Amendment) that Tenant is currently leasing from Landlord pursuant to the
Existing Lease (subject to, in the case of said Fourth Expansion Space, the
provisions of Section 3 of this Fourth Amendment).

 

-2-



--------------------------------------------------------------------------------

“Fourth Expansion Space Rent Commencement Date” means October 1, 2010.

“Premises” means the Existing Premises (as defined in this Amendment) and all
other space which is added to the Premises from and after the Fourth Amendment
Effective Date.

 

3. Fourth Expansion Space. The Fourth Expansion Space (as defined in the Second
Amendment) has been delivered to Tenant and Tenant has constructed improvements
therein, all as contemplated by the provisions of the Second Amendment. Tenant
has elected to operate its business in the Fourth Expansion Space prior to
October 1, 2010. The provisions of this Amendment with respect to the Fourth
Expansion Space represent the parties’ agreement with respect to such early
occupancy and the payment of Rent with respect to such space. Notwithstanding
anything to the contrary set forth in the Second Amendment:

 

  (a) During the period commencing on the Fourth Expansion Space Occupancy Date
until the Fourth Expansion Space Rent Commencement Date, Tenant shall pay no
Base Rent or Tenant’s Additional Rent with respect to the Fourth Expansion
Space, but shall instead pay to Landlord on the first day of each month, on
account of Tenant’s occupancy of the Fourth Expansion Space during such period,
the Interim Occupancy Charge; the Interim Occupancy Charge shall serve as (and
be invoiced as) a partial operating expense and tax reimbursement to Landlord
and shall be treated as Rent for all purposes under the Lease;

 

  (b) Tenant’s obligation to pay Tenant’s Additional Rent with respect to the
Fourth Expansion Space shall commence on the Fourth Expansion Space Rent
Commencement Date (as defined in this Amendment); and

 

  (c) Tenant’s obligation to pay Base Rent with respect to the Fourth Expansion
Space shall commence November 1, 2010.

 

4. Delivery of Fourth Amendment Expansion Spaces.

 

  (a)

Landlord shall deliver possession of each Fourth Amendment Expansion Space to
Tenant on the applicable Fourth Amendment Expansion Space Delivery Date. Tenant
acknowledges, however, that Landlord shall not be liable to Tenant for any
delays in delivering possession of any portion of the Fourth Amendment Expansion
Space to Tenant because of any holding over by any previous tenant or occupant
of the Fourth Amendment Expansion Space, nor shall any such delay or failure
impair the validity of this Lease. Landlord, however, shall use all reasonable
efforts (including the institution of any eviction action needed to recover
space from any holdover tenant) to deliver possession of each portion of

 

-3-



--------------------------------------------------------------------------------

 

the Fourth Amendment Expansion Space to Tenant on the applicable Fourth
Amendment Expansion Space Delivery Date for such space. If Landlord does not
deliver possession of any Fourth Amendment Expansion Space to Tenant on or
before the applicable Fourth Amendment Expansion Space Delivery Date, then the
Fourth Amendment Expansion Space Rent Commencement Date for such space shall be
delayed by one day for each day of such delay until the space is delivered to
Tenant in accordance with the requirements of this Lease, but the foregoing
shall not affect Tenant’s obligation to pay the Interim Occupancy Charge
pursuant to Section 3 of this Amendment with respect to the Fourth Expansion
Space.

 

  (b) Landlord hereby certifies to Tenant that the Rentable Area of each of the
Fourth Amendment Expansion Spaces, as set forth in Section 2 of this Fourth
Amendment, has been calculated on the basis of the definitions contained in
Section 3.1 of the Original Lease.

 

5. Addition to Premises; Declarations. Each Fourth Amendment Expansion Space
shall be added to the Premises on the applicable Fourth Amendment Expansion
Space Delivery Date for such space as set forth in Section 4 of this Fourth
Amendment and from and after such Fourth Amendment Expansion Space Delivery
Date, the term “Premises” wherever it appears in this Lease and any Exhibits
thereto shall include such Fourth Amendment Expansion Space; except that Tenant
shall not be obligated to pay any Base Rent or Tenant’s Additional Rent with
respect to such Fourth Amendment Expansion Space until the applicable Expansion
Space Rent Commencement Date for such space. Landlord shall promptly after each
Fourth Amendment Expansion Space Rent Commencement Date prepare a declaration
(substantially in the form of Exhibit C attached to the Second Amendment)
confirming the Commencement Date for the applicable Fourth Amendment Expansion
Space and the other information set forth thereon. Tenant shall execute and
return such declaration within twenty (20) days after submission. If Tenant
fails to execute and return such declaration to Landlord within said twenty
(20) day period, Tenant shall be conclusively deemed to have agreed that the
information in the declaration is accurate and Tenant shall have thereby waived
any right to object to the accuracy of such information unless Landlord has,
during said twenty (20) day period, received a written notice from Tenant
objecting to such information and describing in detail Tenant’s reasons for so
objecting.

 

6. “As Is” Condition. Tenant agrees to accept each Fourth Amendment Expansion
Space in its “as is” condition on the date possession of such space is delivered
to Tenant; provided that each Fourth Amendment Expansion Space must comply with
the Space Delivery Standards, and Landlord shall deliver such space broom clean,
with all personal property removed. Tenant shall notify the Landlord of any base
building systems or equipment that Tenant proposes to relocate or modify that
are not in working order prior to relocating or modifying such systems or
equipment. Tenant acknowledges that Landlord shall not be obligated to make any
improvements to any of the Fourth Amendment Expansion Spaces and that Tenant
shall not be entitled to any construction, build-out or other allowance with
respect thereto, except as otherwise provided in Section 7 of this Fourth
Amendment.

 

-4-



--------------------------------------------------------------------------------

7. Improvement Allowances. To help pay for those costs which are incurred by
Tenant in designing and constructing those improvements which Tenant desires to
make to the Fourth Amendment Expansion Spaces (the “Fourth Amendment
Improvements”), Landlord shall make each Fourth Amendment Applicable Improvement
Allowance available to Tenant. Landlord shall disburse each Fourth Amendment
Applicable Improvement Allowance on a monthly basis in accordance with customary
construction disbursement procedures and upon receipt of a sworn construction
statement and draw requests, with supporting invoices for actual costs incurred
and lien waivers from all material contractors and subcontractors delivered one
month in arrears; it being agreed, however, that Landlord shall not be required
to disburse any portion of a Fourth Amendment Applicable Improvement Allowance
if Tenant is then in default of its obligations under the Lease. If the actual
cost of the Fourth Amendment Improvements for any Fourth Amendment Expansion
Space exceeds the amount of the Fourth Amendment Applicable Improvement
Allowance for such Fourth Amendment Expansion Space, Tenant shall pay the excess
costs without reimbursement from Landlord as and when such excess costs become
due and payable. If Tenant has not submitted requisitions covering all of the
Fourth Amendment Applicable Improvement Allowance for any Fourth Amendment
Expansion Space on or before the Fourth Amendment Applicable Improvement
Allowance Expiration Date for such Fourth Amendment Expansion Space, then up to,
but not more than, $5.00 per square foot of any unused portion of the Fourth
Amendment Applicable Improvement Allowance may be applied as a credit against
the next installments of Rent due under this Lease. Notwithstanding anything to
the contrary in the foregoing, Tenant may pool the Fourth Amendment Applicable
Improvement Allowances for use in paying the costs of designing and constructing
improvements to any one or more of the Fourth Amendment Expansion Spaces, but
Tenant shall not be entitled to draw upon a Fourth Amendment Applicable
Improvement Allowance prior to the Fourth Amendment Expansion Space Delivery
Date for such Fourth Amendment Expansion Space, or after the Fourth Amendment
Applicable Improvement Allowance Expiration Date. Landlord shall be permitted to
offset against any Fourth Amendment Applicable Improvement Allowance any amounts
past due to Landlord by Tenant under this Lease.

Each Fourth Amendment Applicable Improvement Allowance shall be treated by
Landlord and Tenant as a tenant improvement allowance and all of the leasehold
improvements that are constructed and paid for with each Fourth Amendment
Applicable Improvement Allowance shall be owned by Landlord. When Tenant submits
a draw request and other supporting materials to Landlord requesting an advance
of funds under any Fourth Amendment Applicable Improvement Allowance (each, an
“Advance”), Tenant shall in writing advise Landlord whether the check (or
checks) in the amount of the requested Advance should be payable to Tenant
and/or to one or more of Tenant’s contractors. If Tenant requests that a check
for any Advance be made payable to any of Tenant’s contractors, Landlord shall
nonetheless deliver such check to Tenant, so that Tenant may deliver the check
to the relevant contractor. Promptly following disbursement in full of any
Fourth Amendment Applicable Improvement Allowance, Tenant will submit to
Landlord a statement identifying the categories of work with respect to which
the Fourth Amendment Applicable Improvement Allowance was disbursed, allocating
to one or more of such categories of work amounts (in the

 

-5-



--------------------------------------------------------------------------------

aggregate) equal to the total of the Advances made by Landlord under the Fourth
Amendment Applicable Improvement Allowance. Landlord will execute and return
such statement within twenty (20) days after submission by Tenant. If Landlord
fails to execute and return such statement and allocation to Landlord within
said twenty (20) day period, Landlord shall be conclusively deemed to have
agreed with such statement. If Landlord fails to pay any portion of an Fourth
Amendment Applicable Improvement Allowance which is properly due and payable,
the unpaid amount shall bear interest until paid at the Interest Rate, and if
Landlord fails to pay such properly due and payable amount within ten
(10) business days after receiving written notice from Tenant that such amount
was not paid when due, then Tenant shall be entitled to offset said amounts
(including interest) against Rent due and payable under the Lease.

 

8. Improvements. Any leasehold improvements that Tenant elects to make to the
Fourth Amendment Expansion Spaces shall be completed in accordance with
Section 9 of the Second Amendment and the remainder of the Lease, except that
Ted Campbell is hereby designated at Landlord’s Designated Representative.

 

9. Base Rent.

 

  (a) Commencing on November 1, 2010, Tenant shall pay as monthly “Base Rent”
for the Fourth Expansion Space the amounts set forth in Section 1(d) of the
Second Amendment. For the avoidance of doubt, the provisions of Section 3 of
this Amendment (and not the provisions of Section 12(d) of the Second Amendment)
shall govern the amount due from Tenant for the month of October, 2010.

 

  (b) Tenant shall pay as monthly “Base Rent” for the Fourth Floor Expansion
Space one twelfth of the product of:

 

  1.

Fourteen and 48/100 Dollars ($14.48) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
the Fourth Floor Expansion Space Rent Commencement Date and ending on
October 31, 2011.

 

  2.

Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2011 and ending on October 31, 2012.

 

  3.

Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2012 and ending on October 31, 2013.

 

  4.

Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2013 and ending on October 31, 2014.

 

  5.

Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2014 and ending on October 31, 2015.

 

-6-



--------------------------------------------------------------------------------

  (c) Tenant shall pay as monthly “Base Rent” for the Twelfth Floor Expansion
Space one twelfth of the product of:

 

  1.

Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
the Twelfth Floor Expansion Space Rent Commencement Date and ending on
October 31, 2012.

 

  2.

Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2012 and ending on October 31, 2013.

 

  3.

Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2013 and ending on October 31, 2014.

 

  4.

Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the Fourth Floor Expansion Space for the period beginning on
November 1, 2014 and ending on October 31, 2015.

 

10. Tenant’s Additional Rent. Tenant shall remain obligated to pay Tenant’s
Additional Rent for the Existing Premises throughout the Lease Term, as the same
may be hereafter extended, and Tenant shall be obligated to pay Tenant’s
Additional Rent for the Fourth Floor Expansion Space from and after December 1,
2010 and Tenant shall be obligated to pay Tenant’s Additional Rent for the
Twelfth Floor Expansion Space from and after December 1, 2011 (except that if
the applicable Fourth Amendment Expansion Space Rent Commencement Date is
delayed for either Fourth Amendment Expansion Space by operation of the final
sentence of Section 4(a) of this Amendment, the December 1, 2010 date or
December 1, 2011 date, as applicable, set forth in this Section 10 shall be
similarly delayed as to the Fourth Floor Expansion Space with respect to which
delivery was delayed) until the end of the Lease Term, in accordance with the
provisions of the Lease.

 

11. Expansion Options. Exhibits I-1 and I-2 to the Second Amendment (entitled
“Expansion Options” and “Potential Expansion Floors”) are hereby deleted and
replaced in their entirety with Exhibit I which is attached to this Fourth
Amendment.

 

12. Acknowledgment. Tenant hereby acknowledges that Tenant now has no extension,
renewal, expansion contraction or early termination rights (except for rights to
terminate based on damage, condemnation or Landlord’s default and except as set
forth in Section 10.10 of the Original Lease and in Section 30 of the Second
Amendment) or rights of first offer or refusal with respect to the Premises or
any other space in the Project (collectively, “Modification Rights”) except for
(i) the Extension Options set forth in Section 15 of the Second Amendment and
Exhibit G attached to the Second Amendment, (ii) the Expansion Options described
in Section 11 above and in Exhibit I attached hereto, and (iii) the Right of
Offer set forth in Section 17 of the Second Amendment and in Exhibit J attached
thereto. Any provision in the Existing Lease or in any Exhibits thereto that
establishes or that might be interpreted to establish any other Modification
Right is hereby deleted.

 

-7-



--------------------------------------------------------------------------------

13. Brokers. Landlord and Tenant each warrant and defend to the other that it
has not dealt with any broker in connection with this Amendment other than the
Amendment Brokers; and Landlord and Tenant each agrees to indemnify and save the
other for its breach of this warranty and representation, which will survive the
termination of the Lease Term. Landlord agrees to pay any commission due to the
Amendment Brokers as a result of this Amendment. The commission paid to CB
Richard Ellis will be as set forth in a separate written agreement. As described
in Section 26(b) of the Second Amendment, Landlord agrees to pay or caused to be
paid to Tegra a commission in an amount equal to (i) $3.77 per square foot of
the Rentable Area of the Fourth Floor Expansion Space and (ii) $3.05 per square
foot of the Rentable Area of the Twelfth Floor Expansion Space, which
commissions shall be due and payable within thirty (30) days after the date on
which this Fourth Amendment has been fully executed and delivered. If Tenant
exercises its Expansion Option pursuant to Exhibit I attached to this Fourth
Amendment, then Landlord agrees to pay to Tenant, or at Tenant’s request, to
Tenant’s broker, a commission in an amount equal to $0.086 per square foot of
the Rentable Area of the space that has been leased pursuant to the Expansion
Option for each month that Tenant will pay Base Rent with respect to such
Seventh Expansion Space (as defined in Exhibit I) during the First Extension
Term, with such commission being due and payable within thirty (30) days after
such Seventh Expansion Space has been leased to Tenant.

 

14. Right of First Offer. Notwithstanding anything to the contrary set forth in
the Lease, the Right of Offer shall not apply to 14th floor of the Building
until the Seventh Expansion Option expires.

 

15. Landlord Notice Address. The Landlord’s notice (and copy) addresses
specified in Section 28 of the Original Lease are hereby amended to read as
follows:

Minneapolis 225 Holdings, LLC

c/o Ryan Companies U.S., Inc.

225 South Sixth Street, Suite 1200

Minneapolis, MN 55402

Attention: Property Manager

With a copy to:

Minneapolis 225 Holdings, LLC

c/o ASB Capital Management, LLC

7501 Wisconsin Avenue

Bethesda, MD 20814

Attention: Asset Manager – 225 South Sixth

 

16. Counterparts. This Amendment may be executed in counterparts and it shall be
sufficient that the signature of each party appear in one or more of such
counterparts. Signatures on this Amendment which are transmitted by facsimile or
e-mail shall be valid for all purposes. Any party, however, shall deliver an
original signature for this Amendment to the other party upon request.

 

-8-



--------------------------------------------------------------------------------

17. Reference. Except as otherwise provided above, the Lease is ratified and
confirmed and remains in full force and effect. All references in the Lease and
this Amendment to the “Lease” or this “Lease” shall mean the Lease as amended by
this Amendment.

 

18. Recitals. Recitals A through B above are incorporated herein by reference.

 

19. Amendment to Short Form Lease. Each of Landlord and Tenant agrees to execute
and deliver to the other upon request an amendment to short form lease,
reflecting the terms of this Amendment.

 

20. Successors and Assigns. This Fourth Amendment shall be binding upon and be
enforceable by Landlord and Tenant and their successors and permitted assigns.

 

21. Lender Consent and Confirmation. Landlord represents and warrants to Tenant
that: (a) Landlord owns fee simple title to the Project, subject to a Mortgage,
Assignment of Leases and Rents, Fixture Filing and Security Agreement dated
August 16, 2006, recorded on August 17, 2006, as Document No. 4294846, in the
Office of the Registrar of Titles in and for Hennepin County, Minnesota (the
“Mortgage”); (b) the Mortgage is currently held by Bank of America, National
Association, as successor by merger to LaSalle Bank, National Association, as
Trustee for Bear Stearns Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2006-TOP24 (“Mortgage Holder”); and
(c) except for the Mortgage, the Landlord’s interest in the Project is not
subject to any mortgages or monetary liens. Landlord agrees to obtain and
deliver to Tenant as soon as reasonably possible, but in no event later than
July 31, 2010, a Subordination, Non-Disturbance and Attornment Agreement (the
“Mortgage Holder SNDA”), in the form attached hereto as Exhibit T, or with such
changes thereto as are approved by Tenant, executed and acknowledged by the
Mortgage Holder. If the Mortgage Holder SNDA is executed on behalf of the
Mortgage Holder by a servicer or other third party purporting to act for and
bind the Mortgage Holder, then the Mortgage Holder SNDA shall be accompanied by
recordable evidence of the authority of such servicer or third party to so act
for and bind the Mortgage Holder, which recordable evidence of authority shall
be in form and substance acceptable to Tenant.

If Landlord shall fail to deliver to Tenant a recordable original of the
Mortgage Holder SNDA (and, if applicable, recordable evidence of authority of
any servicer or third party purporting to act for and bind the Mortgage Holder,
as described above) by July 31, 2010, Tenant may by written notice to Landlord
terminate this Fourth Amendment at any time on or before August 31, 2010, and
upon any such termination, this Fourth Amendment shall be of no further force or
effect, except that Landlord shall reimburse Tenant for the actual out-of-pocket
costs and expenses incurred by Tenant in connection with this Fourth Amendment,
including, without limitation, design fees, construction costs and expenses,
attorneys’ fees and consultants’ fees.

 

[Continued on Next Page]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has executed this Amendment to be effective as of
the date first above written.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC, a Delaware limited liability company

By:  

/s/ M. L. Wedin

Name:   M. L. Wedin Title:   VP

This is a signature page to that certain Fourth Amendment to Lease between
Minneapolis 225 Holdings, LLC, a Delaware limited liability company, as
Landlord, and Capella Education Company, a Minnesota corporation, as Tenant,
with respect to certain Premises located in the office project now known as
Capella Tower or 225 South Sixth in Minneapolis, Minnesota.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Amendment to be effective as of the
date first above written.

 

TENANT:

CAPELLA EDUCATION COMPANY,

a Minnesota corporation

By:  

/s/ Lois M. Martin

Name:   Lois M. Martin Title:   SVP & CFO

This is a signature page to that certain Fourth Amendment to Lease between
Minneapolis 225 Holdings, LLC, a Delaware limited liability company, as
Landlord, and Capella Education Company, a Minnesota corporation, as Tenant,
with respect to certain Premises located in the office project now known as
Capella Tower or 225 South Sixth in Minneapolis, Minnesota.



--------------------------------------------------------------------------------

EXHIBIT I

EXPANSION OPTION

1. Subject to the terms and conditions set forth in this Exhibit I, Landlord
hereby grants Tenant the option (the “Seventh Expansion Option”) to add the
Seventh Expansion Space to the Premises. As used herein, the “Seventh Expansion
Space” shall mean at least 15,000 square feet of the Rentable Area located, at
Landlord’s election, on the 4th Floor of the Building, 3rd floor of the Tower,
13th floor of the Building or 14th floor of the Building, but in no event will
the Rentable Area of such Seventh Expansion Space be greater than one full floor
in the Building or Tower, as applicable. Possession of the Seventh Expansion
Space shall be delivered to Tenant on the first day of any month chosen by
Landlord during the period from (and including) July 1, 2012 to (and including)
July 1, 2013 (the “Expansion Commencement Delivery Period”). Landlord shall give
Tenant at least 60 days prior written notice of the date within the Expansion
Commencement Delivery Period (the “Seventh Expansion Space Delivery Date”) that
Landlord anticipates to deliver the Seventh Expansion Space to Tenant, but a
later delivery shall have no effect on Tenant’s obligations under the Lease as
long as the Seventh Expansion Space Delivery Date occurs by July 1, 2013. If
Landlord fails to deliver said written notice, then July 1, 2013, shall be the
Seventh Expansion Space Delivery Date.

2. Tenant shall have the right to exercise the Seventh Expansion Option by
delivering written notice (“Tenant’s Expansion Notice”) of such election no
later than December 31, 2011. Failure by Tenant to give timely notice of its
exercise of the Seventh Expansion Option (“Tenant’s Exercise Notice”) shall
constitute Tenant’s decision not to exercise the Seventh Expansion Option, which
shall thereupon automatically terminate; it being agreed that time is of the
essence and timely notice shall be an express and agreed condition of such
exercise.

3. The Seventh Expansion Space shall be added to the Premises and leased to
Tenant upon the same terms and conditions of this Lease (including, without
limitation, Tenant’s obligation to pay Tenant’s Additional Rent), except:

(a) Tenant shall not be obligated to pay any Base Rent or Tenant’s Additional
Rent for the Seventh Expansion Space until the earlier of (i) the date which is
one hundred twenty (120) days after the date on which possession of the Seventh
Expansion Space is delivered to Tenant, and (ii) the date on which Tenant takes
occupancy of any portion of the Seventh Expansion Space for the conduct of its
business (the “Seventh Expansion Space Rent Commencement Date”); provided that
from and after the date on which possession of the Seventh Expansion Space is
delivered to Tenant, the Seventh Expansion Space shall be part of the Premises
for all purposes of this Lease other than Tenant’s obligation to pay Base Rent
and Tenant’s Additional Rent and Tenant shall be bound by and shall comply with
all of the provisions of this Lease (including those terms and conditions
pertaining to acts or omissions of Tenant or Tenant’s representatives,
employees, agents, and contractors);

 

I-1



--------------------------------------------------------------------------------

(b) the Base Rent which Tenant shall pay for the Seventh Expansion Space shall
be the same as the Base Rent as Tenant is obligated to pay from time to time for
the First Expansion Space, as set forth in the Second Amendment;

(c) Tenant shall accept the Seventh Expansion Space in its “as is” condition on
the date that possession of the Seventh Expansion Space is delivered to Tenant;
except that the Seventh Expansion Space shall be delivered in accordance with
the Space Delivery Standards, and Landlord shall deliver such space broom clean,
with all personal property removed, and except that Landlord shall make an
allowance available to Tenant in an amount equal to $0.42 per square foot of the
Rentable Area of the Seventh Expansion Space for each month (or a pro rata
portion thereof for any partial month) remaining in the First Extension Term as
of the Seventh Expansion Space Rent Commencement Date during which Tenant shall
pay Base Rent with respect to such Seventh Expansion Space to pay for those
costs which are incurred by Tenant in designing and constructing those leasehold
improvements which Tenant desires to make to the Seventh Expansion Space (the
“Seventh Expansion Space Improvement Allowance”). For so long as Tenant is not
in default under this Lease, Landlord shall pay the Seventh Expansion Space
Improvement Allowance on a monthly basis in accordance with customary
construction disbursement procedures and upon receipt of a sworn construction
statement and draw request, with supporting lien waivers from all material
contractors and subcontractors delivered one month in arrears. Landlord shall be
permitted to offset against the Seventh Expansion Space Improvement Allowance
any amounts past due to Landlord by Tenant under this Lease. If Tenant has not
submitted requisitions covering all of the Seventh Expansion Space Improvement
Allowance or before the date (the “Seventh Expansion Space Improvement Allowance
Expiration Date”) that is twelve months after the Seventh Expansion Space Rent
Commencement Date, then up to, but not more than, $5.00 per square foot of any
unused portion of the Seventh Expansion Space Improvement Allowance may be
applied as a credit against the next installments of Rent due under the Lease.
Notwithstanding anything to the contrary in the foregoing, Tenant shall not be
entitled to draw upon the Seventh Expansion Space Improvement Allowance after
the Seventh Expansion Space Improvement Allowance Expiration Date;

(d) The Term of this Lease for the Seventh Expansion Space shall expire upon the
expiration of the Lease Term for the Existing Premises;

(e) The Seventh Expansion Space Improvement Allowance shall be treated by
Landlord and Tenant as a tenant improvement allowance and all of the leasehold
improvements that are constructed and paid for with the Seventh Expansion Space
Improvement Allowance shall be owned by Landlord;

(f) If Landlord fails to pay any portion of the Seventh Expansion Space
Improvement Allowance which is properly due and payable, the unpaid amount shall
bear interest until paid at the Interest Rate, and if Landlord fails to pay such
properly due and payable amount within ten (10) business days after receiving

 

I-2



--------------------------------------------------------------------------------

written notice from Tenant that such amount was not paid when due, then Tenant
shall be entitled to offset said amounts (including interest) against Rent due
and payable under the Lease.

4. Tenant shall have no right to exercise the Seventh Expansion Option if
Capella Education Company has assigned this Lease other than to an Affiliate or
in connection with a Permitted Transfer (as defined in Section 10.7 of the
Lease) or if Capella Education Company has subleased more than twenty percent
(20%) of the Rentable Area of the Premises other than to an Affiliate or in
connection with a Permitted Transfer.

5. Tenant shall have no right to exercise the Seventh Expansion Option if on the
date Tenant delivers a Tenant’s Expansion Notice an Event of Default exists
under this Lease and, if at any time after Tenant exercises the Seventh
Expansion Option until the date on which Landlord is scheduled to deliver
possession of the Seventh Expansion Space to Tenant, an Event of Default exists
under this Lease, Landlord shall, in addition to any other rights which Landlord
may have under this Lease, have the right to terminate Tenant’s right to lease
the Seventh Expansion Space by giving Tenant written notice of such termination.

6. Landlord shall promptly after the Seventh Expansion Space Rent Commencement
Date prepare a declaration confirming the Seventh Expansion Space Rent
Commencement Date and the Rentable Area of the Seventh Expansion Space and
deliver such declaration to Tenant. If such declaration is complete and correct,
Tenant shall execute and return such declaration within thirty (30) days after
submission, failing which, Tenant shall be conclusively deemed to have agreed
that the information in the declaration is accurate and Tenant shall have
thereby waived any right to object to the accuracy of such information unless
within such thirty (30) day period Tenant notifies Landlord of its reasons for
objecting to the declaration.

7. Landlord shall not be liable for any delay in delivering or any failure to
deliver possession of the Seventh Expansion Space to Tenant by reason of any
holding over by any previous tenants or occupants of same, nor shall such
failure impair the validity of the Lease. Landlord shall, however, use all
reasonable efforts to deliver possession of the Seventh Expansion Space in
accordance with the provisions of this Exhibit I.

8. Tenant’s Seventh Expansion Option shall be independent of Tenant’s Right of
Offer (as the same is modified by this Amendment) and no failure by Tenant to
exercise its Right of Offer with respect to any Available Space shall affect
Tenant’s Seventh Expansion Option.

 

I-3



--------------------------------------------------------------------------------

EXHIBIT T

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as successor by merger to LaSalle Bank

National Association, as Trustee for Bear Stearns Commercial Mortgage Securities
Inc.,

Commercial Mortgage Pass-Through Certificates, Series 2006-TOP 24

(“Lender”)

- and -

CAPELLA EDUCATION COMPANY

(“Tenant”)

- and -

MINNEAPOLIS 225 HOLDINGS, LLC

(“Landlord”)

Dated:             , 2010

Location: 225 South Sixth Street, Minneapolis, Minnesota

THIS INSTRUMENT WAS DRAFTED BY:

Faegre & Benson LLP

2200 Wells Fargo Center

90 S. Seventh Street

Minneapolis, MN 55402

 

T-1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is entered into effective as of             , 2010, by and among Bank of
America, National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for Bear Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP 24, having an
address c/o Wells Fargo Bank, N.A., 1320 Willow Pass Rd Suite 300, Concord, CA
94520 and its successors and assigns (collectively, “Lender”), Capella Education
Company, a Minnesota corporation (“Tenant”), and Minneapolis 225 Holdings, LLC,
a Delaware limited liability company, having an address at 225 South Sixth
Street, Suite 2590, Minneapolis, Minnesota 55402 (“Landlord”).

RECITALS:

A. 601 Second Avenue Limited Partnership (“Original Landlord”), as Landlord, and
Capella Education Company, as Tenant, entered into an Office Lease dated
February 23, 2004 (the “Original Lease”), which was amended by a First Amendment
to Lease dated May 16, 2006, a Second Amendment to Lease dated March 17, 2008,
and a Third Amendment to Lease dated June 10, 2009 (as so amended, the “Existing
Lease”) relating to certain premises (as may be modified from time to time, the
“Premises”) situated in the office project which is now commonly known as 225
South Sixth in Minneapolis, Minnesota, and which is located on the real property
that is legally described on Exhibit A attached hereto (the “Property”). The
Original Lease is evidenced by a Memorandum of Lease dated March 10, 2004 and
recorded on March 26, 2004 as Document No. 3938420 in the Office of the
Registrar of Titles of Hennepin County, Minnesota (the “Original Memorandum”).
The Original Memorandum was amended by the First Amendment to Memorandum of
Lease dated March 17, 2008 and recorded on April 7, 2008 as Document No. 4485084
in the Office of the Registrar of Titles of Hennepin County, Minnesota.

B. Landlord purchased the Property from Original Landlord on August 17, 2006, in
part with acquisition financing (the “Acquisition Loan”) that was obtained from
Morgan Stanley Mortgage Capital, Inc. (the “Original Lender”).

C. The Acquisition Loan was secured by a Mortgage, Assignment of Leases and
Rents, Fixture Filing and Security Agreement dated August 16, 2006, against the
Property that was recorded on August 17, 2006, as Document No. 4294846, in the
Office of the Registrar of Titles in and for Hennepin County, Minnesota (the
“Mortgage”).

D. Lender acquired the Acquisition Loan from the Original Lender and Lender is
now the present owner and holder of the Mortgage pursuant to an Assignment of
Mortgage, Assignment of Leases and Rents, Fixture Financing Statement and
Security Agreement and Assignment of Assignment of Leases and Rents dated
October 31, 2006, which was recorded on February 9, 2007, as Document
No. 4356462 in the Registrar of Titles Office in and for Hennepin County,
Minnesota (such Loan now being identified as Loan No.:70-0401222).

 

T-2



--------------------------------------------------------------------------------

E. Landlord and Tenant are entering into a Fourth Amendment to Lease with an
effective date of             , 2010 (the “Fourth Amendment”), pursuant to which
Landlord and Tenant have agreed to increase the size of the Premises being
leased to Tenant under the Existing Lease and to modify the Existing Lease in
various other respects, all as set forth in the Fourth Amendment (the Existing
Lease as modified by the Fourth Amendment and as the same may be hereafter
amended or modified is referred to in this Agreement as the “Lease”).

F. As a condition to making the Acquisition Loan, Tenant, Landlord and Original
Lender executed a Non-Disturbance and Attornment Agreement dated August 8, 2006
(the “First NDA”).

G. Landlord, Tenant and Lender executed and recorded a Subordination,
Non-Disturbance and Attornment Agreement dated as of March 18, 2008, and
recorded on April 7, 2008 as Doc. No. 4485087 in the Office of the Registrar of
Titles of Hennepin County, Minnesota (the “Existing SNDA”), which replaced in
its entirety the First NDA.

H. Landlord and Tenant are required under the Existing SNDA to obtain the
Lender’s consent to the Fourth Amendment and Tenant has required, as a condition
to its execution and delivery of the Fourth Amendment, that Lender execute this
Agreement.

I. Landlord, Tenant and Lender have agreed that the Existing SNDA shall have no
further force or effect and shall be replaced in its entirety with the
provisions of this Agreement.

AGREEMENT:

For good and valuable consideration, Tenant, Lender and Landlord agree as
follows:

1. Subordination. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Mortgage and to the lien thereof,
including without limitation, all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof and to all sums secured
thereby and advances made thereunder with the same force and effect as if the
Mortgage had been executed, delivered and recorded prior to the execution and
delivery of the Lease.

2. Non-Disturbance. If any action or proceeding is commenced by Lender for the
foreclosure of the Mortgage or the sale of the Property, Tenant shall not be
named as a party therein unless such joinder shall be required by law, provided,
however, such joinder shall not result in the termination of the Lease or
disturb the Tenant’s possession or use of the Premises demised thereunder, and
the sale of the Property in any such action or proceeding and the exercise by
Lender of any of its other rights under the Mortgage shall be made subject to
all rights of Tenant under the Lease, provided that at the time of the
commencement of any such action or proceeding or at the time of any such sale or
exercise of any such other rights (a) the Lease shall be in full force and
effect, and (b) Tenant shall not be in default (after any applicable notice and
cure period) of any of the terms, covenants or conditions of the Lease or of
this Agreement on Tenant’s part to be observed or performed.

 

T-3



--------------------------------------------------------------------------------

3. Attornment. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Mortgage or
the acceptance of a deed or assignment in lieu of foreclosure or by reason of
any other enforcement of the Mortgage (Lender or such other purchaser being
hereinafter referred as “Purchaser”), and the conditions set forth in Section 2
above have been met at the time Purchaser becomes owner of the Property, the
Lease shall not be terminated or affected thereby but shall continue in full
force and effect as a direct lease between Purchaser and Tenant upon all of the
terms, covenants and conditions set forth in the Lease and in that event, Tenant
agrees to attorn to Purchaser and Purchaser by virtue of such acquisition of the
Property shall be deemed to have agreed to accept such attornment, provided,
however, that Purchaser shall not be (a) liable for the failure of any prior
landlord (any such prior landlord, including Landlord and any successor
landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Property, provided that the foregoing
shall not limit Purchaser’s obligations under the Lease to correct any
conditions of a continuing nature that (i) existed as of the date Purchaser
became the owner of the Property and (ii) violate Purchaser’s obligations as
landlord under the Lease; provided further, however, that Purchaser shall have
received written notice of such omissions, conditions or violations and shall
have had a reasonable opportunity to cure the same, all pursuant to the terms
and conditions of the Lease, (b) subject to any offsets, defenses, abatements or
counterclaims which shall have accrued in favor of Tenant against any Prior
Landlord prior to the date upon which Purchaser shall become the owner of the
Property, except to the extent that such offsets are otherwise expressly
provided for under the Lease or were used to fund any Improvement Allowance
under the Lease including interest thereon or to fund the repairs, maintenance
or other actions which would otherwise be an obligation of Purchaser upon its
acquisition of the Property, (c) liable for the return of rental security
deposits, if any, paid by Tenant to any Prior Landlord in accordance with the
Lease unless such sums are actually received by Purchaser, (d) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any Prior Landlord unless (i) such sums are
actually received by Purchaser or (ii) such prepayment shall have been expressly
approved of by Lender or Purchaser, (e) bound by any agreement terminating or
amending or modifying the rent, term, commencement date or other material term
of the Lease (except for Amendments to the Lease which are executed to
memorialize rights granted in the Lease), or any voluntary surrender of the
Premises demised under the Lease, made without Lender’s or Purchaser’s prior
written consent prior to the time Purchaser succeeded to Landlord’s interest or
(f) bound by any assignment of the Lease or sublease of the Property, or any
portion thereof, made prior to the time Purchaser succeeded to Landlord’s
interest other than if pursuant to the provisions of the Lease. In the event
that any liability of Purchaser does arise pursuant to this Agreement, such
liability shall be limited and restricted to Purchaser’s interest in the
Property and shall in no event exceed such interest. Alternatively, upon the
written request of Lender or its successors or assigns, Tenant shall enter into
a new lease of the Premises with Lender or such successor or assign for the then
remaining term of the Lease, upon the same terms and conditions as contained in
the Lease (including, without limitation, any extension rights), except as
otherwise specifically provided in this Agreement.

 

T-4



--------------------------------------------------------------------------------

4. Notice to Tenant. After notice is given to Tenant by Lender that (a) the
Landlord is in default under the Mortgage, (b) Lender has exercised its right
under the assignment of leases and rents executed and delivered by Landlord to
Lender in connection with the Mortgage (the “Assignment of Leases”), and has
revoked the license granted to Landlord to collect rentals and monies due under
the Lease, and (c) the rentals under the Lease should be paid to Lender pursuant
to the terms of the Assignment of Leases, Tenant shall thereafter pay to Lender
or as directed by the Lender, all rentals and all other monies due or to become
due to Landlord under the Lease and Landlord hereby expressly authorizes Tenant
to make such payments to Lender and hereby releases and discharges Tenant from
any liability to Landlord on account of any such payments.

5. Lender’s Consent. None of the following shall be binding upon Lender without
such action being taken with Lender’s prior consent: (a) any agreement amending,
modifying or terminating the Lease (except for amendments to the Lease which are
executed to memorialize rights granted in the Lease), (b) prepayment by Tenant
of any of the rents, additional rents or other sums due under the Lease for more
than one (1) month in advance of the due dates thereof, (c) except as expressly
permitted under the Lease, Tenant’s voluntarily surrender of the Premises
demised under the Lease, termination of the Lease, or shortening of the term
thereof, or (d) assignment of the Lease or sublease of the premises demised
under the Lease or any part thereof other than as permitted by and pursuant to
the provisions of the Lease.

6. Notice to Lender and Right to Cure. Notwithstanding any provisions of the
Lease to the contrary, no notice of cancellation thereof or of an abatement
shall be effective unless Lender shall have received notice of default giving
rise to such cancellation or abatement and (i) in the case of any such default
that can be cured by the payment of money, until thirty (30) days shall have
elapsed following the giving of such notice, or (ii) in the case of any other
such default, until a reasonable period for remedying such default shall have
elapsed following the giving of such notice. Notwithstanding the foregoing,
Lender shall have no obligation to cure any such default.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Landlord:    Minneapolis 225 Holdings, LLC   

c/o Ryan Companies U.S., Inc.

225 South Sixth Street, Suite 1200

Minneapolis, MN 55402

Attention: Property Manager

With a copy to:   

Minneapolis 225 Holdings, LLC

c/o ASB Capital Management, LLC

  

7501 Wisconsin Avenue

Bethesda, MD 20814

Attention: Asset Manager – 225 South Sixth

 

T-5



--------------------------------------------------------------------------------

If to Tenant:    Capella Education Company    225 South Sixth Street   
Minneapolis, Minnesota 55402    Attention: General Counsel If to Lender:   

Wells Fargo Bank, N.A. – Commercial Mortgage Servicing

Portfolio Services Group – Leases and SNDA’s

1901 Harrison Street, 5th Floor

Oakland, CA 94612

Fax: 510/446-4468

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 7, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

9. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

10. Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

11. Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of the Property by reason of a foreclosure of the Mortgage or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise. The term
“Landlord” as used herein shall mean and include the present landlord under the
Lease and such landlord’s predecessors and successors in interest

 

T-6



--------------------------------------------------------------------------------

under the Lease, but shall not mean or include Lender. The term “Property” as
used herein shall mean the Property, the improvements now or hereafter located
thereon and the estates therein encumbered by the Mortgage.

12. Further Acts. Tenant will, at the cost of Tenant, and without expense to
Lender, do, execute, acknowledge and deliver all and every such reasonable
further acts and assurances as Lender shall, from time to time, require, for the
better assuring and confirming unto Lender the property and rights hereby
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement, or for complying with all applicable
laws.

13. Limitations on Purchaser’s Liability. In no event shall the Purchaser, nor
any heir, legal representative, successor, or assignee of the Purchaser have any
personal liability for the obligations of Landlord under the Lease and should
the Purchaser succeed to the interests of the Landlord under the Lease, Tenant
shall look only to the estate and property of any such Purchaser in the Property
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money in the event of any
default by any Purchaser as landlord under the Lease, and no other property or
assets of any Purchaser shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to the
Lease; provided, however, that the Tenant may exercise any other right or remedy
provided thereby or by law in the event of any failure by Landlord to perform
any such material obligation.

[NO FURTHER TEXT ON THIS PAGE]

 

T-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

LENDER:

 

Bank of America, National Association, as

successor by merger to LaSalle Bank National

Association, as Trustee for Bear Stearns

Commercial Mortgage Securities Inc.,

Commercial Mortgage Pass-Through

Certificates, Series 2006-TOP 24

BY: Wells Fargo Bank, National Association, as

Master Servicer under the Pooling and Servicing

Agreement dated as of October 1, 2006, among

BEAR STEARNS COMMERCIAL

MORTGAGE SECURITIES INC. as Depositor,

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Master Servicer,

CENTERLINE SERVICING INC. (f/k/a

ARCap Servicing, Inc.), as Special Servicer,

BANK OF AMERICA, NATIONAL

ASSOCIATION, as successor by merger to

LASALLE BANK, NATIONAL

ASSOCIATION, as Trustee and Custodian,

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Paying Agent, Certificate

Registrar and Authenticating Agent

By:  

 

Name:  

 

Title:  

 

 

T-8



--------------------------------------------------------------------------------

STATE OF CALIFORNIA   )      )    ss. COUNTY OF CONTRA COSTA   )   

On          of             , 2010, before me,
                                                             , the undersigned
Notary Public in and for said County and State, personally appeared
                                                             , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), as
                     of Wells Fargo Bank, National Association, as Master
Servicer under the Pooling and Servicing Agreement dated as of October 1, 2006,
among BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES INC. as Depositor, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Master Servicer, CENTERLINE SERVICING INC. (f/k/a
ARCap Servicing, Inc.), as Special Servicer, BANK OF AMERICA, NATIONAL
ASSOCIATION, as successor by merger to LASALLE BANK, NATIONAL ASSOCIATION, as
Trustee and Custodian, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Paying Agent,
Certificate Registrar and Authenticating Agent, on behalf of Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for Bear Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP 24, and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.    

 

    Signature of Notary Public     Commissioned for said County and State    
(Seal)

 

T-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

TENANT:

CAPELLA EDUCATION COMPANY

a Minnesota corporation

By:  

 

Name:  

 

Title:  

 

 

STATE OF MINNESOTA   )      )    ss. COUNTY OF HENNEPIN   )   

The foregoing instrument was acknowledged before me this              day of
            , 2010, by                                         , the
                                         of Capella Education Company, a
Minnesota corporation, on behalf of said corporation.

 

 

Notary Public

Notarial Stamp or Seal

 

T-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

STATE OF                                                     )      )    ss.
COUNTY OF                                                )   

The foregoing instrument was acknowledged before me this              day of
            , 2010, by                                         , the
                                         of Minneapolis 225 Holdings, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

Notary Public

Notarial Stamp or Seal

 

T-11



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Lot 6, Block 219, Town of Minneapolis, according to the plat thereof on file or
of record in the office of the Register of Deeds in and for Hennepin County.

The Northeasterly 7 feet of Lots 1, 2, and 3; the Northeasterly 7 feet of the
Northwesterly half of Lot 4; the Southeasterly half of Lot 4; and Lots 5, 6, 7,
8, 9 and 10;

all in Block 219, Brown and Jackins’ Addition to Minneapolis, according to the
plat thereof on file or of record in the office of the Register of Deeds in and
for Hennepin County.

 

T-A-12



--------------------------------------------------------------------------------

EXHIBIT V-1

DEPICTION OF FOURTH FLOOR EXPANSION SPACE

LOGO [g35040ex10_2p27.jpg]

 

V-1-1



--------------------------------------------------------------------------------

EXHIBIT V-2

DEPICTION OF TWELFTH FLOOR EXPANSION SPACE

LOGO [g35040ex10_2p28.jpg]

 

V-2-1